UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5150



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LOGAN COFIELD, III,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00144-NCT)


Submitted:   September 19, 2007           Decided:   October 23, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Robert Albert Jamison Lang, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following a jury trial, Logan Cofield, III, was convicted

of possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000).        The district court sentenced Cofield to

120 months in prison. Cofield timely appealed. Cofield’s attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), identifying no meritorious grounds for appeal but

questioning whether the district court erred by denying Cofield’s

Fed. R. Crim. P. 29 motion for judgment of acquittal and whether

Cofield was denied the effective assistance of trial counsel.

Cofield was advised of his right to file a pro se supplemental

brief but he did not file one.

           Cofield contends that the district court erred by denying

his motion for judgment of acquittal.           We review de novo a district

court’s   decision   to    deny   a   Rule    29    motion   for     judgment   of

acquittal.     United States v. Smith, 451 F.3d 209, 216 (4th Cir.),

cert. denied, 127 S. Ct. 197 (2006).            Where, as here, the motion

was based on a claim of insufficient evidence, “[t]he verdict of a

jury must be sustained if there is substantial evidence, taking the

view most favorable to the Government, to support it.”                Glasser v.

United States, 315 U.S. 60, 80 (1942); Smith, 451 F.3d at 216.

“‘Substantial evidence’ [is] ‘evidence that a reasonable finder of

fact   could   accept     as   adequate   and      sufficient   to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”


                                      - 2 -
Smith, 451 F.3d at 216 (quoting United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc)). In evaluating the sufficiency

of the evidence, this court “do[es] not review the credibility of

the witnesses and assume[s] the jury resolved all contradictions in

the testimony in favor of the government.”         United States v. Sun,

278 F.3d 302, 213 (4th Cir. 2002).          The court “must consider

circumstantial as well as direct evidence, and allow the government

the benefit of all reasonable inferences from the facts proven to

those sought to be established.”      United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).

            In order to convict Cofield under § 922(g)(1), the

government had to establish that “(1) the defendant previously had

been convicted of a [felony] . . . ; (2) the defendant knowingly

possessed . . . the firearm; and (3) the possession was in or

affecting interstate or foreign commerce at some point during its

existence.”     Id. at 395 (internal quotation marks and citation

omitted).      The parties stipulated as to the first and third

elements at trial; consequently, the only element in question is

the knowing possession of the firearm. Viewing the evidence in the

light   most   favorable   to   the   government    and   resolving   all

contradictions in the testimony in favor of the government, the

evidence showed that Cofield fled from police when they asked him

if he had any weapons and stated that they wished to conduct a

patdown.    Two officers saw Cofield reaching into his waistband


                                 - 3 -
while he was fleeing. Cofield was apprehended within three minutes

and a gun was discovered minutes later along the flight path. A

tracking dog sniffed the gun where it was discovered and followed

a trail that led to the patrol car where Cofield was being held.

We conclude that the jurors could reasonably infer from this

evidence that Cofield knowingly possessed the gun.

             Turning    to   the   second   issue,   claims    of   ineffective

assistance generally are not cognizable on direct appeal.                United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                  Instead, to

allow for adequate development of the record, a defendant generally

must bring his ineffective assistance claims in a motion under 28

U.S.C. § 2255 (2000), see id.; United States v. Hoyle, 33 F.3d 415,

418   (4th    Cir.     1994),   unless   the   record   conclusively      shows

ineffective assistance. United States v. Baldovinos, 434 F.3d 233,

239 (4th Cir.), cert. denied, 546 U.S. 1203 (2006).                 Because the

record does not conclusively show that Cofield was denied effective

assistance    of     counsel,   we   find   that   Cofield’s    claim   is   not

cognizable on direct appeal.

      In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal. We therefore

affirm Cofield’s conviction and sentence.               Cofield’s counsel’s

motion to withdraw from representation is denied.                   This court

requires that counsel inform Cofield, in writing, of the right to

petition the Supreme Court of the United States for further review.


                                     - 4 -
If Cofield requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Cofield.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -